Exhibit 5.1 Nason, Yeager, Gerson White & Lioce, P.A. 1645 Palm Beach Lakes Blvd., Suite 1200 West Palm Beach, FL 33401 August 14, 2015 Cocrystal Pharma, Inc. 1860 Montreal Road Tucker, Georgia 30084 Attention: Jeffrey Meckler Chief Executive Officer Cocrystal Pharma, Inc. Shelf Registration Statement on FormS-3 Dear Mr. Meckler: You have requested our opinion with respect to certain matters in connection with the filing by Cocrystal Pharma, Inc., a Delaware corporation (the “Company”) of a Registration Statement on FormS-3 (the “Registration Statement”) to be filed on the date hereof by the Company with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Securities Act”). The Registration Statement relates to the issuance and sale from time to time by the Company of shares of common stock of the Company, par value $0.001 per share (the “Shares”) having an aggregate maximum offering price of $150,000,000. The Shares may be issued and sold from time to time in multiple transactions pursuant to Rule415 of the General Rulesand Regulations promulgated under the Securities Act and as set forth in the Registration Statement, any amendments thereto, the prospectus contained therein and any amendments or supplements thereto. In connection with this opinion,we have examined such documents and such matters of fact and law as we have deemed necessary as a basis for this opinion, including, but not limited to, the Registration Statement, the Company’s Certificate of Incorporation, as amended (the “Charter”) and the Company’s Bylaws (the “Bylaws”). We have assumed the genuineness and authenticity of all documents submitted to us as originals, the conformity to originals of all documents submitted to us as copies thereof, and the due execution and delivery of all documents where due execution and delivery are a prerequisite to the effectiveness thereof. The opinions expressed herein are limited to the General Corporation Law of the State of Delaware, as currently in effect, and we express no opinion as to the effect of any other law of the State of Delaware or the laws of any other jurisdiction. Subject to the foregoing and in reliance thereon, it our opinion that when the terms of the issuance and the sale of the Shares have been duly established in conformity with the Charter and the Bylaws, and when the Shares have been duly issued and sold as contemplated by the Registration Statement, the prospectus contained therein and any applicable prospectus supplement, and if all the foregoing actions are taken pursuant to the authority granted by the Company’s Board of Directors, or a duly authorized committee thereof, and so as not to violate any applicable law or result in a default under or breach of any agreement or instrument binding upon the Company and so as to comply with any requirement or restriction imposed by any court or governmental body having jurisdiction over the Company, and the Company has received full payment therefor in accordance with the authorization of the Board of Directors, or a duly authorized committee thereof, then the Shares will be validly issued, fully paid and non-assessable. This opinion is being furnished to you for submission to the Commission as an exhibit to the Registration Statement in accordance with the requirements of Item 16 of FormS-3 and Item 601(b)(5)(i)of Regulation S-K promulgated under the Securities Act. We hereby consent to the filing of this opinion as Exhibit5.1 to the Registration Statement with the Commission on the date hereof and to the use of the name of our firm in the section entitled “Legal Matters” in the Registration Statement. In giving this consent, we do not admit that we are within the category of persons whose consent is required by Section7 of the Securities Act or the rulesand regulations promulgated thereunder by the Commission. This opinion is limited to the matters stated in this letter, and no opinion may be implied or inferred beyond the matters expressly stated in this letter. This opinion is given as of the date hereof, and we assume no obligation to advise you after the date hereof of facts or circumstances that come to our attention or changes in the law, including judicial or administrative interpretations thereof, that occur which could affect the opinions contained herein. Very truly yours, /s/ Nason, Yeager, Gerson White & Lioce, P.A. Nason, Yeager, Gerson White & Lioce, P.A.
